02-10-306-CV





















COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 



 
NO. 02-10-00306-CV 
 
 



In the Interest of B.S., a Child


 


 



 
 
------------
 
FROM THE 324th
District Court OF Tarrant COUNTY
------------
MEMORANDUM
OPINION[1] AND
JUDGMENT
------------
 
On July
1, 2011, we notified appellant that his brief had not been filed as required by
Texas Rule of Appellate Procedure 38.6(a).  See Tex. R. App. P.
38.6(a).  We stated we could dismiss the appeal for want of prosecution unless
appellant or any party desiring to continue this appeal filed with the court
within ten days a response showing grounds for continuing the appeal.  See
Tex. R. App. P. 42.3.  On July 11, 2011, appellant filed a motion for extension
of time to file his brief.  On August 8, 2011, appellant’s motion for extension
of time to file brief was granted and we ordered that appellant’s brief be
filed by Wednesday, September 7, 2011.  Appellant’s brief has not been filed.  
Because
appellant's brief has not been filed, we dismiss the
appeal for want of prosecution.  See Tex. R. App. P. 38.8(a), 42.3(b),
43.2(f).
 
PER CURIAM
 
PANEL: 
GARDNER,
WALKER, and MCCOY, JJ. 

 
DELIVERED: 
October 6, 2011  




 




[1]See Tex. R. App. P. 47.4.